NOTE: This order is r1onp):ecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
LORIANA M. JUAN,
C'laimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Responden,t-Appellee.
2010-713S
Appea1 from the United States Court of Appea1S for
Veterans C1aims in case n0. 09-932, Judge R0r1ald M.
H0ldaway.
ON MOTION
ORDER
Eric K. Shinseki, Secretary of Veterans Affairs, moves
for a 15-day extension of time, until N0vember 5, 2010, to
file his brief.
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is granted

JUAN V. DVA - 2
FOR THE CoURT
 2 1 mm lsi J an Horba1__\;
Date J an HorbaIy
C1erk
cc: Loriana M. Juan
Joseph A. Pixley, Esq.
F LED
s2 1 5
U.S. COURT F HPPEALS FDR
Tl'IE FEDERAL ClRCU\T
0CT 2 1 2810
.lAN HORBAL¥
CLERK